Citation Nr: 1810420	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-24 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation in excess of 10 percent for left knee arthritis.

3.  Entitlement to service connection for fatigue, to include as due to exposure to environmental hazards while serving in the Gulf War.

4.  Entitlement to service connection for a sleep disorder, to include as due to exposure to environmental hazards while serving in the Gulf War.

5.  Entitlement to service connection for a colon disability, to include as due to exposure to environmental hazards while serving in the Gulf War.

6.  Entitlement to service connection for diverticulitis, to include as due to exposure to environmental hazards while serving in the Gulf War.

7.  Entitlement to service connection for a skin condition on hands to include as due to exposure to environmental hazards while serving in the Gulf War.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and S.C.


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1976 and from September 1990 to June 1991, with service in the Southwest Asia Theater of operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and January 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran was awarded an initial disability rating of 10 percent for service-connected PSTD, which was increased to an initial disability rating of 30 percent in the January 2016 rating decision.  The Veteran's initial noncompensable disability rating for his left knee disability was increased to 10 percent in the January 2016 rating decision.

A Board hearing was held in October 2016.  A transcript is of record.

The issues of entitlement to an increased initial evaluation in excess of 10 percent for left knee arthritis, and entitlement to service connection for fatigue, a sleep disorder, diverticulitis, a colon disability and skin disorder of the hands are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative if further action is required.


FINDING OF FACT

The Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas has not been shown.


CONCLUSION OF LAW

The criteria for a rating of 50 percent, but no higher, for PTSD are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As to the PTSD rating at 50 percent, the Board makes only favorable findings.  As such, there can be no prejudicial duty to notify or duty to assist error.

To the extent that the Board denied a 70 percent rating for PTSD, the Board finds that there were no errors of the duties to notify or assist.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Neither the Veteran nor his representative have identified any error of notice or assistance even though the record was held open after the October 2016 Board hearing for the purpose of receiving evidence and argument.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (an appellant may waive notice and assistance errors by failing to argue them to VA during the course of an appeal).  

Increased Initial Evaluation for PTSD

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can be practically determined, on the average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  
38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a "staged" rating are required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's PTSD has been evaluated as 30 percent disabling under 38 C.F.R. § 4.130, DC 9411.  A higher evaluation of 50 percent is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 426, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the General Rating Formula are also associated with objectively observable symptomatology, and the plain language of the regulation makes it clear that a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency and duration.  Vazquez-Claudio, 713 F.3d at 118.

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Of note here, a GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.

The Veteran contends he is entitled to an initial disability rating in excess of 30 percent for his service-connected PTSD.  Specifically, he is seeking a 50 percent disability rating or higher due to occupational and social impairment with reduced reliability and productivity.

The Veteran underwent a PTSD examination in October 2010.  At the time of the examination, the Veteran reported that was married, had three children and that he had close relationships with his family.  The Veteran described himself as socially isolated, spending his leisure time hunting and fishing.  He reported experiencing sleeping difficulties, irritability, difficulty concentrating, hypervigilance and an increased startle reaction.  The Veteran reported that he did not miss time from work due to his PTSD and the examiner noted no discernable occupational impairment.  The examiner also noted that the Veteran was groomed appropriately and exhibited an anxious, agitated and depressed mood.  The examiner determined that the Veteran experienced some impairment in his psychosocial functioning and assigned a GAF score of 68.

The Veteran's wife, S.C., submitted a letter in December 2010 in which she described the Veteran's symptoms of PTSD and the effect his disability had on their family.  The Veteran's wife stated that upon the Veteran's return from his 1990 deployment, she noticed a change in his demeanor as he was now very quiet.  S.C. described the change in him as the Veteran "did not fit in anymore."  He was extremely angry and had no patience for his children.  She reported that he would drink every night, and noted that the Veteran continues to deny it.  She described the Veteran's many outbursts, anger, quick temper and physical altercations between him and the oldest son in particular.

The Veteran underwent a VA PTSD examination in December 2014.  The examiner summarized the Veteran's level of occupational and social impairment as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran reported that since his last exam, he and his wife moved to an apartment after his wife had back surgery that did not go well.  He stated that he had been too busy caring for his wife and moving, and had no time for his hobbies which are fishing and hunting.  The Veteran stated that he continued in his job as a food and beverage manager in an environment which he described as "high stress."  The Veteran stated that he stopped treatment for PTSD in 2012 due to his wife's surgery, but had resumed treatment recently with a VA counselor and has phone contact with a VA provider.  He was hoping to get involved in a group, He was not taking any medications because that was his preference.  The Veteran described feeling anxious and experiencing hypersensitivity to noise.  He denied suicidal and homicidal ideation.  The psychologist noted that the Veteran appeared to have increased anxiety and stress due to situational stressors including his wife's injury and his housing situation, but that his situational stress did not appear to have "risen the severity level of the PTSD symptoms above a mild level."  Based on these findings and the Veteran's treatment records, the RO increased the Veteran's initial disability evaluation to 30 percent disabling, finding that the overall evidentiary record showed that the severity of the Veteran's symptoms most closely approximated the criteria for a 30 percent disability 

In October 2016, the Veteran submitted VA PTSD review questionnaire that was completed by his counselor earlier that month.  The clinician summarized the Veteran's level of impairment as occupational and social impairment with reduced reliability and productivity.  She stated that anxiety and depression cause his occupational and social impairment.  The clinician noted that the Veteran experienced recurrent and distressing dreams and recollections of his traumatic stressors, with feelings that the event is recurring.  The Veteran also exhibited persistent avoidance of stimuli associated with his stressor as indicated by efforts of avoidance of any activity associated with his stressor, markedly diminished interest or participation in significant activities, feelings of detachment from others, restricted range of affection, and a sense of a foreshortened future.  The clinician identified symptoms including depressed mood, anxiety, suspiciousness, panic attacks, near chronic sleep impairment, mild memory loss, flattened affect, impaired abstract thinking, disturbed motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control.

In October 2016, the Veteran and his wife testified at a hearing.  The veteran reports that his stress levels and anxiety levels were very high.  He reported that he was seeing his counselor every two weeks and that they discussed the issues he was dealing with.  The Veteran described having conflicts with his co-workers and supervisors, which at times escalated to shouting.  He testified that he found himself taking more time off from work due to stress than he had in the past.  The Veteran stated that he did not like to be in large groups and that he avoids crowds.  He reported that he was experiencing problems with his memory, and had to go back to look at notes to remember things.  He also reported that he had difficulty sleeping.  The Veteran stated that he experienced difficulty concentrating.  Both the Veteran and his wife testified to the Veteran's anger issues which have existed since his separation from service and have increased over time.  S.C. testified that he only socializes with immediate family and that family members avoid discussing certain subjects with the Veteran.  S.C. testified that people monitor what they say around him so as not to anger him.  She also testified that one son of their sons rarely comes to their home.

After careful review and consideration of the Veteran's electronic file, the Board finds that an initial disability rating of 50 percent is supported by the evidence of record.  The Board has considered the findings of the VA examinations, the Veteran's symptoms, the statements made by his wife and his hearing testimony which reflect moderate symptomatology throughout the appeal period.  These findings, symptoms and testimony are consistent with the disability picture associated with a 50 percent rating.

The preponderance of the evidence does not support the criteria for a 70 percent or greater disability rating.  The Veteran has continued to work and has been able to adapt to his work environment.  He has not expressed or exhibited suicidal or homicidal ideation, neglect of personal appearance, or near-continuous panic or depression affecting his ability to function independently, appropriately and effectively.  He has maintained his ability to express himself and communicate his thoughts.  There is no evidence of spatial disorientation, or obsessional rituals that interfere with routine daily activities.  Although his relationship with his wife and family has been strained at times, he remains married to his wife for more than 30 years.  Accordingly, the Board concludes that the criteria for a 70 percent disability rating are not met.

The Board finds that the Veteran's symptoms result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70 percent rating or higher and therefore, a 70 percent rating, or higher, is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the major depression and anxiety disorder warranted higher schedular rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

Entitlement to an increased initial disability rating of 50 percent, but no higher, for PTSD is granted.


REMAND

The Veteran is seeking an increased initial rating for his left knee disability and entitlement to service connection for fatigue, sleep difficulty, diverticulitis, a colon disorder and a skin disorder of the hands.

The Board notes that the Veteran was last afforded a VA knee examination in December 2014.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that the examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994); Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Additionally, the Board finds that this examination was inadequate because it did not include the range of motion testing required by the Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158, 168-169 (2016).  Although range of motion testing was conducted on the Veteran's knee, the examiner did not indicate whether range of motion testing was conducted in active motion and passive motion.  In Correia, the Court found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id. at 165.  

Furthermore, recent Court precedent, citing to a VA clinician's guide, appears to require in cases such as this, that when evaluating impairment from a given disability, the VA examiner is to estimate additional range of motion loss during flare-ups after eliciting appropriate information from the Veteran, and considering all the information of record, or explain why he or she could not do so.  See Sharp v. Shulkin, 29 Vet. App. 26, 34-35 (Sept. 6, 2017).  The December 2014 VA examiner merely described the impact of flare-ups in the Veteran's words as "decreased range of motion secondary to increased pain."  Further, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a new VA knee examination is required.  Accordingly, the Veteran should be afforded a contemporaneous VA knee examination which assesses the current level of the Veteran's service-connected disability.

With regard to the remaining claims on appeal, the Veteran offered testimony that his fatigue, sleep disorder, diverticulitis, claimed colon disorder, and skin disorder of the hands began in service.  VA examinations conducted in September 2010 confirm that the Veteran has been diagnosed with sleep apnea, diverticulitis, colon polyps and eczema.  Although the examiner opined that these conditions were unrelated to Gulf War environmental hazards, the examiner did not offer an opinion as to whether these conditions had their onset in service or were related to any injury or illness incurred in service.  Thus, new VA examinations and opinions addressing the Veteran's claims are warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA treatment records and associate them with the electronic file.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his service-connected left knee disability and his claimed fatigue, sleep difficulty, diverticulitis, colon disorder and skin disorder of the hands.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran and his representative of such and provide him with an opportunity to submit those records directly.

3.  Schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected left knee disability, to include any functional effects.  The Veteran's electronic file should be made available to and be reviewed by the examiner, and (s)he must indicate whether such review was accomplished. 

The examiner should determine the range of motion of the Veteran's left knee, in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions, and include the range of the opposite undamaged joint.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, incoordination, or flare-ups should be indicated.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

4.  Thereafter, schedule the Veteran for VA examinations addressing the nature and etiology of his claimed fatigue, sleep difficulty, diverticulitis, colon disorder, and skin disorder of the hands.  The entire claims file must be reviewed by the examiners.

The examiners should provide opinions as to whether it is at least as likely as not that the Veteran's claimed fatigue, sleep difficulty, diverticulitis, colon disorder, and skin disorder of the hands (a) had their onset in or are related to his military service, or (b) are caused by or aggravated by any one or more of his service-connected disabilities, including PTSD, chronic cough and dyspnea, and left knee disability.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

5.  Then, readjudicate the appeal.  If the benefits sought are not granted in full, furnish the Veteran and his representative a Supplemental Statement of the Case and, after allowing the appropriate period of time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


